Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2021 has been entered.

Reason for allowance

2.	Claims 1-2, 5, 7-10, 13, 15-23 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 19, 20) 
 “execute, based on the analyzed region and the acquired manipulation information, a first image processing operation to locate the sticker at a first position on the moving image^

wherein the first position of the located sticker overlaps an object in the moving image: recognize a motion of the object in the moving image;



wherein the second position of the located sticker does not overlap the object in the moving image”

As dependent claims 2, 5, 7-10, 13, 15-18, 21-23 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Statement of Reason for allowance
3.	The major difference in the claims not found in the prior art of record of Deng + Carcia + Lee is moving a sticker that overlaps an object to a position that doesn’t overlap based on a motion on the object within a moving image.

4.	The reason why this difference is considered to define patentability over the prior art is because the examiner’s search did not find art that teaches this difference, and is combinable art with the prior art of record of Deng + Carcia + Lee.

				     Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145